 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AMANDA BECK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:18-MJ-00187 CKD
12                                  Plaintiff,
                                                         STIPULATION FOR EXTENSION OF TIME FOR
13                          v.                           PRELIMINARY HEARING PURSUANT TO RULE
                                                         5.1(d) AND EXCLUSION OF TIME
14   OU VERN SAETEURN,
                                                         DATE: November 15, 2018
15                                Defendant.             TIME: 2:00 p.m.
                                                         COURT: Hon. Carolyn K. Delaney
16

17          Plaintiff United States of America, by and through its attorney of record, Assistant United States
18 Attorney AMANDA BECK, and defendant OU VERN SAETEURN, both individually and by and

19 through his counsel of record, TODD LERAS, hereby stipulate as follows:

20          1.      The Complaint in this case was filed on September 24, 2018, and defendant first appeared
21 before a judicial officer of the Court in which the charges in this case are pending on September 26,

22 2018.

23          2.      The current preliminary hearing date is November 15, 2018.
24          3.      By this stipulation, the parties jointly move for an extension of time of the preliminary
25 hearing date to November 29, 2018, at 2:00 p.m., before the duty Magistrate Judge, pursuant to Rule

26 5.1(d) of the Federal Rules of Criminal Procedure. The parties stipulate that the delay is required to

27 allow the defense reasonable time for preparation, and for the government’s continuing investigation of

28 the case. The parties further agree that the interests of justice served by granting this continuance

      PROPOSED FINDINGS AND ORDER                        1
 1 outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

 2          4.     The parties agree that good cause exists for the extension of time, and that the extension

 3 of time would not adversely affect the public interest in the prompt disposition of criminal cases.

 4 Therefore, the parties request that the time between November 15, 2018, and November 29, 2018, be

 5 excluded pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T-4.

 6          IT IS SO STIPULATED.

 7
     Dated: November 9, 2018                                MCGREGOR W. SCOTT
 8                                                          United States Attorney
 9
                                                            /s/ AMANDA BECK
10                                                          AMANDA BECK
                                                            Assistant United States Attorney
11

12
     Dated: November 9, 2018                                /s/ TODD LERAS
13                                                          TODD LERAS
14                                                          Counsel for Defendant
                                                            OU VERN SAETEURN
15

16

17

18

19

20

21

22

23

24

25

26

27

28

      PROPOSED FINDINGS AND ORDER                       2
 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AMANDA BECK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:18-MJ-00187 CKD
12                                  Plaintiff,            FINDINGS AND ORDER EXTENDING TIME FOR
                                                          PRELIMINARY HEARING PURSUANT TO RULE
13                          v.                            5.1(d) AND EXCLUDING TIME
14   OU VERN SAETEURN,                                    DATE: November 15, 2018
                                                          TIME: 2:00 p.m.
15                                Defendant.              COURT: Hon. Carolyn K. Delaney
16

17

18          The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing

19 Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on October 5, 2018.

20 The Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,

21 demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule

22 5.1(d) of the Federal Rules of Criminal Procedure.

23          Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests

24 of justice served by granting this continuance outweigh the best interests of the public and the defendant

25 in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would

26 not adversely affect the public interest in the prompt disposition of criminal cases.

27          THEREFORE, FOR GOOD CAUSE SHOWN:

28          1.      The date of the preliminary hearing is extended to November 29, 2018, at 2:00 p.m.


      PROPOSED FINDINGS AND ORDER                          1
 1         2.     The time between November 15, 2018, and November 29, 2018, shall be excluded from

 2 calculation pursuant to 18 U.S.C. § 3161(h)(7)(A).

 3         3.     Defendants shall appear at that date and time before the Magistrate Judge on duty.

 4

 5         IT IS SO ORDERED.

 6 Dated: November 13, 2018

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      PROPOSED FINDINGS AND ORDER                       2
